Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s submittal made on 2/25/2020. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucero et al. (US Patent Publication No. 2012/0206319 and Lucero hereinafter) in view of Hofmann et al. (US Patent Publication No. 2001/002055 and Hofmann hereinafter).

As to claims 1, 10 and 19, Lucero teaches a secure application access system comprising: 

connect to one or more of a file share and an application, via the network interface (i.e. …teaches in paragraph 0025 the following: “For example, several devices may be configured to exchange data with one another by way of a proximity based data connection (e.g., near field communication) or common network connection. However, even though these devices are able to communicate and share data such as media files, their respective displays are limited to presenting data only from the perspective of a single device user rather than from a collaborative group perspective.”.), 
and provide access to a user device to the one or more of the file share and the application via a stitched connection between the network interface and the user device through the cloud-based system (i.e., …teaches in paragraph 0054 the following: “Under this scenario, devices 235 and 233 effectively operate as a single device. This is further illustrated with respect to FIG. 2J, which depicts a joining of all of devices 233-237. The joining is depicted by the addition of stitches 240 for representing the connection, contact or join points of respective devices.”.  …teaches in paragraph 0030 the following: “interactive or real-time communication between one or more registered users of said service. Examples include, but are not limited to social networking service providers such as Facebook.RTM., MySpace.RTM. and LinkedIn.RTM., shared content and application processing providers such as Google Apps.RTM. by Google.RTM., Exchange.RTM. or Office Live.RTM. by Microsoft.RTM. and Huddle.RTM. 

Lucero does not expressly teach:
a lightweight connector comprising a network interface. 
In this instance the examiner notes the teachings of prior art reference Hofmann.
Hofmann teaches in paragraph 0056 the following: “The transmission of the request over the network 103/106 is performed according to a predetermined transmission protocol. In response to the request from user device 102i, web server 112 determines in lightweight component available check operation 301 whether the request was from lightweight component 230. If the request was from lightweight component 230”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lucero with the teachings of Hofmann by including the feature of a lightweight component interface. Utilizing lightweight component interface as taught by Hofmann above allows a system to provide comprehensive system communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Lucero's system will obtain the capability to provide enhanced network communication. 

As to claims 2 and 11, system Lucero teaches file sharing however Lucero does not expressly teach a secure application access system of claim 1, wherein the lightweight connector is in front of the file share and the application.
In this instance the examiner notes the teachings of prior art reference Hofmann.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lucero with the teachings of Hofmann by including the feature of a lightweight component interface. Utilizing lightweight component interface as taught by Hofmann above allows a system to provide comprehensive system communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Lucero's system will obtain the capability to provide enhanced network communication. 

As to claims 4 and 13, Lucero teaches a secure application access system of claim 1, wherein the cloud-based system includes a plurality of cloud nodes with the user device and the network interface each connected to a different cloud node (i.e., …see figure 1…figure elements 103a …103n).

As to claims 5 and 14, Lucero teaches a secure application access system of claim 4, wherein the cloud-based system includes a central authority configured to form the stitched connection (shared media manager 111 determines a group of devices for sharing one or more media files).

As to claims 6 and 15, Lucero teaches a secure application access system of claim 1, wherein the one or more of the file share and the application are located in an enterprise network and the user 

As to claims 7 and 16, Lucero teaches a secure application access system of claim 6, wherein the user device is associated with a user having specific access rights such that the user device only has visibility of the one or more of the file share and the application (i.e., …teaches in paragraph 0058 the following: “this corresponds to the process of generating a virtual workspace for defining the proximity, orientation, location and capabilities of devices within the group.”.), based on configuration of the specific access rights (i.e., …teaches in paragraph 0058 the following: “this corresponds to the process of generating a virtual workspace for defining the proximity, orientation, location and capabilities of devices within the group.”.).

As to claims 8 and 17, Lucero teaches a secure application access system of claim 1, wherein the one or more of the file share and the application are located in a data center and the user device is located remote from the data center  (i.e., ...Lucero illustrates the location of the user device, shared files and network).

As to claims 9, 18 and 20, Lucero teaches a secure application access system of claim 1, wherein the instructions that, when executed, cause the processor to receive a query for discovery, and respond to the query based on the one or more of the file share and the application connected thereto (i.e., …teaches in paragraph 0078 the following: “A computer called a server host 492 connected to the Internet hosts a process that provides a service in response to information received over the Internet. For example, server host 492 hosts a process that provides information representing video data for .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucero in view of Hofmann as applied to claims 1 and 10 above and further in view of Das (US Patent Publication No. 2014/0173036).

As to claim 3, the system of Lucero and Hofmann teaches file sharing however neither reference expressly teaches a secure application access system of claim 1, wherein the instructions that, when executed, cause the processor to prevent inbound connections to the network interface except through the cloud-based system.
In this instance the examiner notes the teachings of prior art reference Das.
Das teaches in paragraph 0091 the following: “Referring to FIG. 2, two network devices may establish a streaming media session with one of the devices assuming the role of source and the other device assuming the role of receiving device. Initially, using device A 201, a user may view a directory of content available on device B 209 via a network connection through the cloud server 103. The cloud server 103 intermediates the connectivity between devices per the peer table information and the service modules of the two devices and enables connections between authorized devices that are designated as part of the cloud based PAN 200.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lucero and Hofmann with the teachings of Das by including the feature of dedicated cloud communication transmission. Utilizing dedicated cloud communication transmission as taught by Das above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/            Examiner, Art Unit 2497